Exhibit 10.53

 

LOGO [g846671g80w89.jpg]

March 27, 2015

[NAME]

[ADDRESS]

 

  Re: Performance Award

Dear [NAME]:

This letter will confirm that you are eligible to receive a performance award
from Samson Resources Corporation (the “Company”) under the terms and conditions
outlined in this letter and pursuant to the Samson Resources Corporation 2015
Performance Bonus Plan (the “Plan”). Capitalized terms in this letter (your
“Participation Agreement”) not herein defined shall have the meaning set forth
in the Plan.

General Description. The Plan is a quarterly performance bonus plan that permits
you and other eligible participants to earn and be paid a cash bonus with
respect to each calendar quarter commencing during the term of the Plan (such
cash bonus, the “Performance Award”, each quarterly Performance Award
opportunity, the “Baseline Quarterly Performance Bonus” and each earned
Performance Award with respect to the applicable Performance Period, as such
term is defined below, the “Earned Quarterly Performance Bonus”). The term of
the Plan begins January 1, 2015 and ends on the earlier of December 31, 2017 or
the date the Company adopts a new long-term incentive plan. If the term ends
during a calendar quarter, you will have the opportunity to earn a prorated
Earned Quarterly Performance Bonus for the quarter in which such long-term
incentive plan is adopted (based on the portion of the quarter that has elapsed
as of the date of adoption of such program), and you will no longer be eligible
to earn a Performance Award for subsequent calendar quarters.

Quarterly Performance Bonus Amounts and Dates. The amount of your Baseline
Quarterly Performance Bonus for the calendar quarters ending March 31, June 30
and September 30, 2015 is [$XX]. Subject to the terms of this Agreement and the
Plan, you will earn an Earned Quarterly Performance Bonus if and to the extent
that (i) you are employed by the Company or its subsidiaries on the last day of
the applicable calendar quarter (or the date of the adoption of the long-term
incentive plan, if applicable) (a “Performance Period”) and (ii) the applicable
target performance goals established by the Committee (the “Baseline Performance
Goal”) for that Performance Period are achieved. In certain quarters, the
Committee may approve minimum performance goals (the “Threshold Performance
Goal”) in addition to the Baseline Performance Goal. In that event, if Baseline
Performance Goals for a Performance Period are not achieved but the Threshold
Performance Goals are achieved, then you will earn an Earned Quarterly
Performance Bonus that is less than the Baseline Quarterly Bonus with respect to
such Performance Period. In addition, you will have the opportunity to earn any
amounts of the



--------------------------------------------------------------------------------

Baseline Quarterly Performance Bonus not earned during such Performance Period
in a subsequent Performance Period based on the Company’s cumulative
year-to-date performance for each calendar year (the “Cumulative Performance”).
Notwithstanding anything to the contrary contained herein, (A) you will earn the
applicable Baseline Quarterly Performance Bonus for the quarter ending March 31,
2015 if you are employed by the Company or its subsidiaries on March 31, 2015
and (B) if your employment is terminated by the Company for a reason other than
Cause or by you for Good Reason, in either event, after the start of a calendar
quarter, you will earn the Earned Quarterly Performance Bonus to the extent you
would have earned such bonus if your employment had not so terminated.

The Baseline Performance Goal for the [number] quarter of [year] includes [XX].

Terminations of Employment. Subject to the terms of this Agreement, in the event
that your employment with the Company Group is terminated for any reason, other
than by the Company for Cause or by you for Good Reason, you will forfeit your
right to receive any unearned portion of your Performance Award.

Administration. The Plan and this Participation Award shall be administered by
the Committee, as such term is defined in the Plan. All calculations and
determinations made by the Committee with respect to this Participation
Agreement and your Performance Award will be final and binding on you and the
Company.

We are pleased to be able to offer this Performance Award to you and truly
appreciate your dedication and commitment to the Company and its affiliates. If
you have further questions about this plan please contact your HR leadership. We
are excited about the future and look forward to our success together.

A signature page follows this letter.



--------------------------------------------------------------------------------

Very Truly Yours, SAMSON RESOURCES CORPORATION

/s/ Randy Limbacher

Name: Randy Limbacher Title:   President and Chief Executive Officer

 

ACCEPTED BY:

 

[NAME]

 

 

Address